EXAMINER’S COMMENT, AMENDMENT and REASONS FOR ALLOWANCE

EXAMINER’S COMMENTS  
Applicant's preliminary amendment filed 8/13/2019, which cancelled claims 1-14, amended claims 15-18, and added new claims 21-33, has been entered into the record.  
Additionally, a Terminal Disclaimer for U.S. Patent No. 10,428,306 that was filed by Applicant on 5/17/2021 was approved and entered into the record on 5/17/2021.
Further, the information disclosure statements (IDS) submitted on 8/13/2019 were received.  The submissions are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the Examiner.
Claims 15-33 are pending.  Claims 15-33 have been examined on the merits in their full scope. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview by Attorney William D. Schmidt (Registration No.: 39,492) on 5/17/2021.

The application has been amended as follows: 
In the claims:

Claim 15 is amended to read:  
A method for purifying a contaminated carbon dioxide from a contaminated bone tissue, the method comprising: 
collecting a contaminated carbon dioxide from a carbon dioxide treated contaminated bone tissue; 
separating contaminants from the collected contaminated carbon dioxide and removing the contaminated carbon dioxide, purifying the contaminated carbon dioxide with a supercritical fluid to form a purified carbon dioxide, liquefying the purified carbon dioxide to form a liquid purified carbon dioxide and using the liquid purified carbon dioxide as a cooling fluid

Cancel claims 19-21.

Claim 24 is amended to read:  
The method of claim 23, further comprising subjecting the contaminated bone tissue to critical point dehydration and/or supercritical carbon dioxide treatment[[;]], and releasing the carbon dioxide at a controlled rate.

Claim 25 is amended to read:  
The method of claim 24, wherein the temperature and pressure of the carbon dioxide is raised to or above 31.1° C[[.]] and 1100 psi.

Claim 26 is amended to read:  
The method of claim 24, wherein the supercritical carbon dioxide treatment is carried out at approximately 105° C[[.]] and approximately 7000 psi.

Cancel claims 27-29.

Claim 30 is amended to read:  
The method of claim [[28]]18, further comprising generating processing charts including vanishing interfacial tension and carbon dioxide pressure.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As noted in parent Application 15/235,202 (now U.S. Patent 10,428,306) the closest prior art was Shimp et al. (U.S. PGPUB 2009/0087471; 2009; cited in the IDS dated 8/13/2019 for the instant case), and Biberger, M.A. (U.S. Patent No. 8,007,718; 2011; cited in the IDS dated 8/13/2019 for the instant case).  The above references, as in the parent case, do not teach or suggest the claimed combination of features of instant claims 15-18, 22-26 and 30-33.
That is, the combined teachings of the closest prior do not teach or suggest the claimed combination of features for claim 15 which is a method for purifying a contaminated carbon dioxide from a contaminated bone tissue, where the method comprises collecting a contaminated carbon dioxide from a carbon dioxide treated contaminated bone tissue, separating contaminants from the collected contaminated carbon dioxide and removing the contaminated carbon dioxide, purifying the contaminated carbon dioxide with a supercritical fluid to form a purified carbon dioxide, liquefying the purified carbon dioxide to form a liquid purified carbon dioxide and using the liquid purified carbon dioxide as a cooling fluid.

It is further noted that a further search of the prior art (via EAST, Google database and STN database searches) in view of the claim amendments filed 8/13/2019 (and Examiner’s amendments, above), did not provide further prior art which provides the teachings within instant claim 15. 
Based on review of the art of record and a further search of the prior art, instant claim 15 (and dependent claims 16-18, 22-26 and 30-33) are free of the prior art.
Claims 15-18, 22-26 and 30-33 are directed to allowable methods.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CLAIMS ALLOWED
Claims 15-18, 22-26 and 30-33 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653 

/Soren Harward/Primary Examiner, Art Unit 1631